DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on August 22, 2022, amending claims 1, 6 and 14-19, cancelling claim 20, and adding new claim 21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0065750 to Tissier et al. (“Tissier”).
Regarding claim 1, Tissier teaches inserting audio processing effects metadata within an audio file (see e.g. paragraph 0002).  Like claimed, Tissier particularly teaches:
  generating, by a digital audio workstation using an audio processing engine, an audio track (see e.g. paragraphs 0003 and 0015: Tissier describes a digital audio workstation that receives processed sound output from an effects processing device and writes it into an audio file.  The digital audio workstation thus generates an audio track, i.e. the processed sound output written in the audio file, using an audio processing device.  The audio processing device is considered an audio processing engine like claimed.);
generating, during production of the audio track, an audio preset corresponding to the audio track, wherein the audio preset comprises parameters of the audio processing engine during production of the audio track (see e.g. paragraphs 0001, 0003 and 0015: Tissier discloses that the digital audio workstation receives various settings of the audio processing device used to produce the sound output and writes the settings into the audio file.  The settings are considered an audio preset corresponding to the audio track, wherein the audio preset comprises parameters of the audio processing engine, i.e. the audio processing device, during production of the audio track.);
receiving user input indicating a selection of the audio track (see e.g. paragraphs 0004, 0012 and 0019-0022: Tissier discloses that when a previously recorded sound is retrieved, either by the original composer or by another composer with which the sound was shared, the stored settings are also retrieved.  Tissier teaches that retrieving the recorded sound and settings entails selecting or identifying the audio file in which they are stored – see e.g. paragraphs 0004, 0019 and 0021-0022.  Tissier thus teaches receiving user input indicating a selection of the audio track, i.e. a user input indicating selection or identification of the audio file comprising the stored sound.);
retrieving the audio preset corresponding to the audio track (see e.g. paragraphs 0012 and 0019-0022: as noted above, Tissier discloses that when a previously recorded sound is retrieved, the stored settings corresponding to the recorded sound are also retrieved.  Tissier thus teaches retrieving the audio preset, i.e. the stored settings, corresponding to the audio track.);
applying the audio preset to the audio processing engine (see e.g. paragraphs 0004, 0019 and 0021: Tissier discloses that the stored settings are extracted from the audio file and transferred to the audio processing device, which adjusts its settings to correspond to the received values.  The settings, i.e. audio preset, are thus applied to the audio processing engine, i.e. the audio processing device.);
generating, by the audio processing engine and based on the audio track, an audio stream (see e.g. paragraphs 0012 and 0019-0021: Tissier discloses that, when the audio processing device adjusts its settings to correspond to the settings extracted from the audio file, the audio processing device can recreate the original processed sound.  The audio processing engine thus generates an audio stream for output based on the audio track, i.e. the processed sound.); and
outputting the audio stream (see e.g. paragraphs 0012 and 0019-0021: as noted above, Tissier discloses that, when the audio processing device adjusts its settings to correspond to the settings extracted from the audio file, the audio processing device can recreate the original processed sound.  The audio processing engine thus generates an audio stream for output based on the audio track, i.e. the processed sound.).
Accordingly, Tissier teaches a method like that of claim 1.
As per claim 2, Tissier further teaches receiving a user input modifying the audio preset (i.e. adjusting a setting of the audio processing device), whereby the modified audio preset is applied to the audio processing engine (i.e. audio processing device/effects processor) and the audio processing engine generates, based on the audio, a second audio stream for output (see e.g. paragraphs 0006 and 0020).  Accordingly, Tissier further teaches a method like that of claim 2.
  Regarding claim 14, Tissier teaches inserting audio processing effects metadata within an audio file (see e.g. paragraph 0002).  Like claimed, Tissier particularly describes a system comprising:
a digital audio workstation (see e.g. paragraphs 0003 and 0015: Tissier describes a system comprising a digital audio workstation), the digital audio workstation configured to:
generate, using an audio processing engine, an audio track (see e.g. paragraphs 0003 and 0015: Tissier discloses that the digital audio workstation that receives processed sound output from an effects processing device and writes it into an audio file.  The digital audio workstation thus generates an audio track, i.e. the processed sound output written in the audio file, using an audio processing device.  The audio processing device is considered an audio processing engine like claimed.); and
generate, during production of the audio track, an audio preset corresponding to the audio track, wherein the audio preset comprises parameters of the audio processing engine during production of the audio track (see e.g. paragraphs 0001, 0003 and 0015: Tissier discloses that the digital audio workstation receives various settings of the audio processing device used to produce the sound output and writes the settings into the audio file.  The settings are considered an audio preset corresponding to the audio track, wherein the audio preset comprises parameters of the audio processing engine, i.e. the audio processing device, during production of the audio track.); and
a computing device comprising at least one processor, and memory storing a plurality of executable instructions which, when executed by the at least one processor, cause the computing device to (see e.g. paragraphs 0003 and 0015: as noted above, Tissier describes a system comprising a digital audio workstation.  The digital audio workstation can be considered a computing device like claimed.  Additionally, Tissier discloses that another composer can receive the audio file and then apply the settings stored therein – see e.g. paragraphs 0021-0022.  The computing device necessary for the other composer to retrieve the file and apply the settings can additionally or alternatively be considered a computing device like claimed.  Tissier generally teaches that such computing devices can comprise at least one processor and a memory storing computer executable instructions for execution by the processor to perform the following tasks – see e.g. paragraphs 0024-0027.):
receive user input indicating a selection of the audio track (see e.g. paragraphs 0004, 0012 and 0019-0022: Tissier discloses that when a previously recorded sound is retrieved, either by the original composer or by another composer with which the sound was shared, the stored settings are also retrieved.  Tissier teaches that retrieving the recorded sound and settings entails selecting or identifying the audio file in which they are stored – see e.g. paragraphs 0004, 0019 and 0021-0022.  Tissier thus teaches receiving user input indicating a selection of the audio track, i.e. a user input indicating selection or identification of the audio file comprising the stored sound.);
retrieve the audio preset corresponding to the audio track (see e.g. paragraphs 0012 and 0019-0022: as noted above, Tissier discloses that when a previously recorded sound is retrieved, the stored settings corresponding to the recorded sound are also retrieved.  Tissier thus teaches retrieving the audio preset, i.e. the stored settings, corresponding to the audio track.);
apply the audio preset to the audio processing engine (see e.g. paragraphs 0004, 0019 and 0021: Tissier discloses that the stored settings are extracted from the audio file and transferred to the audio processing device, which adjusts its settings to correspond to the received values.  The settings, i.e. audio preset, are thus applied to the audio processing engine, i.e. the audio processing device.);
generate, by the audio processing engine and based on the audio track, an audio stream (see e.g. paragraphs 0012 and 0019-0021: Tissier discloses that, when the audio processing device adjusts its settings to correspond to the settings extracted from the audio file, the audio processing device can recreate the original processed sound.  The audio processing engine thus generates an audio stream for output based on the audio track, i.e. the processed sound.); and
output the audio stream (see e.g. paragraphs 0012 and 0019-0021: as noted above, Tissier discloses that, when the audio processing device adjusts its settings to correspond to the settings extracted from the audio file, the audio processing device can recreate the original processed sound.  The audio processing engine thus generates an audio stream for output based on the audio track, i.e. the processed sound.).
Accordingly, Tissier teaches a system like that of claim 14.
	As per claim 15, Tissier further teaches that the instructions, when executed by the at least one processor, cause the computing device to receive a user input modifying the audio preset (i.e. adjusting a setting of the audio processing device), whereby the modified audio preset is applied to the audio processing engine (i.e. audio processing device/effects processor) and the audio processing engine generates, based on the audio, a second audio stream for output (see e.g. paragraphs 0006 and 0020).  Accordingly, Tissier further teaches a system like that of claim 15.
As per claim 21, Tissier further teaches receiving a user input indicating a modification to the audio preset (i.e. adjusting a setting of the audio processing device), whereby the modified audio preset is applied (i.e. to audio processing device/effects processor to e.g. create a variant sound) (see e.g. paragraphs 0006 and 0020).  Tissier generally teaches that the audio presets (i.e. settings) can be stored along with the corresponding processed sound within a file (see e.g. paragraph 0003) and can be posted to audio file libraries (see e.g. paragraph 0022), and so it is apparent that the audio preset can be transmitted to an audio preset storage.  Accordingly, Tissier further teaches a method like that of claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tissier cited above, and also over U.S. Patent No. 10,270,983 to Van Os et al. (“Van Os”).
As described above, Tissier teaches a method and system like that of claims 1 and 14, respectively, which entail receiving user input indicating a selection of an audio track, and retrieving an audio preset corresponding to the audio track.  Tissier further teaches enabling the user to select the audio preset (i.e. settings) from a library of audio presets (see e.g. paragraph 0022).  Tissier, however, does not explicitly teach displaying a carousel user interface comprising a plurality of images corresponding to audio presets and receiving, via the carousel user interface, a selection of the audio preset, as is required by claims 3 and 16.
Carousel user interfaces are nevertheless well-known in the art.  Van Os, for example, demonstrates displaying a carousel user interface comprising a plurality of images corresponding to different predefined media effects (e.g. avatars), and receiving a selection of a media effect via the carousel user interface (see e.g. column 40, line 42 – column 41, line 7; column 42, lines 32-64; and FIGS. 6F, 6G, and 6I-L).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier and Van Os before him prior to the effective filing date of the claimed invention, to modify the method and electronic device taught by Tissier such that the selectable presets are presented via a carousel user interface like taught by Van Os, i.e. wherein the carousel user interface comprises a plurality of images corresponding to the audio presets, and the user is able to select the audio preset via the carousel user interface.  It would have been advantageous to one of ordinary skill to utilize such an interface because it provides a faster and more efficient means for selecting effects, as is suggested by Van Os (see e.g. column 40, line 42 – column 41, line 7; column 42, lines 32-64; and FIGS. 6F, 6G, and 6I-L).  Accordingly, Tissier and Van Os are considered to teach, to one of ordinary skill in the art, a method like that of claim 3 and a system like that of claim 16.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tissier cited above, and also over WIPO Publication No. WO 2018/175989 A1 to Couchot et al. (“Couchot”).
As described above, Tissier teaches a method and system like that of claims 1 and 14, respectively, which entail receiving user input indicating a selection of an audio track, retrieving an audio preset corresponding to the audio track, and applying the preset to an audio processing engine.  Tissier further teaches enabling the user to select the audio preset (i.e. settings) from a library of audio presets (see e.g. paragraph 0022).  Tissier, however, does not explicitly teach determining whether a user has access to the audio preset, wherein applying the audio preset to the audio processing engine comprises applying the audio preset to the audio processing engine after determining that the user has access to the audio preset, as is required by claims 4 and 17.
Like presets applied to an audio track, Couchot analogously teaches applying predefined effects to a media item (paragraphs 00010-00011 and 000111).  Regarding the claimed invention, Couchot particularly teaches requiring the purchase of some media effects, which necessitates determining whether a user has access to a selected media effect (e.g. if the effect is free or previously purchased), and applying the predefined media effect after determining that the user has access to the effect (see e.g. paragraph 000111 and FIGS. 89 and 90).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier and Couchot before him prior to the effective filing date of the claimed invention, to modify the method and computing device taught by Tissier so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset and applying the audio preset (i.e. to the audio processing engine) after determining that the user has access to the audio preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable revenue to be raised, as is evident from Couchot (see e.g. paragraph 000111).  Accordingly, Tissier and Couchot are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 and a system like that of claim 17.

Claims 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tissier cited above, over the WIPO Publication to Couchot cited above, and also over U.S. Patent Application Publication No. 2011/0138331 to Pugsley et al. (“Pugsley”).
Regarding claims 5 and 18, Tissier teaches a method like that of claim 1 and a system like that of claim 14, as is described above, which entail receiving user input indicating a selection of an audio track, retrieving an audio preset corresponding to the audio track, and applying the preset to an audio processing engine to output an audio stream.  Tissier further teaches enabling the user to select the audio preset (i.e. settings) from a library of shared audio presets, wherein the user can preview presets from the library (see e.g. paragraph 0022).  Tissier, however, does not explicitly teach determining whether a user has access to the audio preset, wherein outputting the audio stream comprises outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the audio stream, as is required by claims 5 and 18.
Like presets applied to an audio track, Couchot analogously teaches applying predefined effects to a media item (paragraphs 00010-00011 and 000111).  Regarding the claimed invention, Couchot particularly teaches requiring the purchase of some media effects, which necessitates determining whether a user has access to a media effect (e.g. if the effect is free or previously purchased), and outputting a preview of the media with the media effect applied after determining that the user does not have access to the media effect (see e.g. paragraph 000111 and FIGS. 89, 91 and 92).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier and Couchot before him prior to the effective filing date of the claimed invention, to modify the method and electronic device taught by Tissier so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset and outputting a preview of the audio stream having the audio preset applied after determining that the user does not have access to the audio preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable revenue to be raised, as is evident from Couchot (see e.g. paragraph 000111).  Accordingly, Tissier and Couchot teach a method similar to that of claim 5 and a system similar to that of claim 18, but do not teach outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the audio preset, as is required by claims 5 and 18.
Nevertheless, outputting a preview for a limited amount of time is known in the art.  Pugsley, for example, teaches outputting a preview of an audio stream by outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the stream (see e.g. paragraph 0034).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier, Couchot and Pugsley before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Tissier and Couchot such that the preview (i.e. the audio stream with the preset applied) is output for up to a predetermined amount of time like taught by Pugsley after determining that the user does not have access to the preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would encourage the user to initiate a purchase, as is evident from Pugsley (see e.g. paragraph 0034).  Accordingly, Tissier, Couchot and Pugsley are considered to teach, to one of ordinary skill in the art, a method like that of claim 5 and a system like that of claim 18.
Regarding claim 19, it would have been obvious, as is described above, to modify the method and system taught by Tissier and Couchot such that the preview (i.e. the audio stream with the preset applied) is output for up to a predetermined amount of time like taught by Pugsley after determining that the user does not have access to the preset.  Because it is the preset that is available for purchase, it follows that the preview would only apply to the preset and after the predetermined amount of time, only the preset would be unavailable for use.  Consequently, after the predetermined amount of time, application of the preset would be discontinued, and only the audio corresponding to the audio track, with no application of the preset, would be output.  Accordingly, the above-described combination of Tissier, Couchot and Pugsley is further considered to teach a system like that of claim 19.

Claims 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tissier cited above, over U.S. Patent No. 8,027,487 to Park (“Park”), over the U.S. Patent to Van Os cited above, and also over the WIPO Publication to Couchot cited above.
Regarding claim 6, Tissier teaches inserting audio processing effects metadata within an audio file (see e.g. paragraph 0002).  Like claimed, Tissier particularly teaches:
  generating, by a digital audio workstation using an audio processing engine, an audio track (see e.g. paragraphs 0003 and 0015: Tissier describes a digital audio workstation that receives processed sound output from an effects processing device and writes it into an audio file.  The digital audio workstation thus generates an audio track, i.e. the processed sound output written in the audio file, using an audio processing device.  The audio processing device is considered an audio processing engine like claimed.);
generating, during production of the audio track, an audio preset corresponding to the audio track, wherein the audio preset comprises parameters of the audio processing engine during production of the audio track (see e.g. paragraphs 0001, 0003 and 0015: Tissier discloses that the digital audio workstation receives various settings of the audio processing device used to produce the sound output and also writes the settings into the audio file.  The settings are considered an audio preset corresponding to the audio track, wherein the audio preset comprises parameters of the audio processing engine, i.e. the audio processing device, during production of the audio track.);
receiving user input indicating a selection of the audio track (see e.g. paragraphs 0004, 0012 and 0019-0022: Tissier discloses that when a previously recorded sound is retrieved, either by the original composer or by another composer with which the sound was shared, the stored settings are also retrieved.  Tissier teaches that retrieving the recorded sound and settings entails selecting or identifying the audio file in which they are stored – see e.g. paragraphs 0004, 0019 and 0021-0022.  Tissier thus teaches receiving user input indicating a selection of the audio track, i.e. a user input indicating selection or identification of the audio file comprising the stored sound.);
outputting audio corresponding to the audio track (see e.g. paragraphs 0012 and 0019-0021: Tissier discloses that the audio processing device adjusts its settings to correspond to the settings extracted from the selected audio file, and can thereby recreate the original processed sound.  Audio corresponding to the audio track is thus output.  Additionally, Tissier teaches that audio files can be posted in audio file libraries for sharing, wherein users can preview the sounds of the audio files in the libraries – see e.g. paragraph 0022.  Previewing the sound from the audio file in the library would also entail outputting audio corresponding to the audio track.);
receiving a selection to display audio presets and retrieving a plurality of available audio presets, wherein the plurality of audio presets includes the audio preset (see e.g. paragraph 0022: like alluded to above, Tissier discloses that audio files including effects settings, i.e. presets, can be posted to audio file libraries for sharing.  Users can preview the sounds/presets of the audio files in a library, select one or more of the previewed sounds, and then retrieve the presets corresponding to the selected sounds – see e.g. paragraph 0022.  Accordingly, Tissier teaches receiving a selection to display audio presets, i.e. a selection to open the shared audio file library, wherein a plurality of audio presets including the audio preset can be retrieved and displayed for selection.); 
receiving a selection of the audio preset of the plurality of available audio presets (see e.g. paragraph 0022: like noted above, Tissier discloses that audio files including effects settings, i.e. presets, can be posted to audio file libraries for sharing.  Users can preview the sounds/presets of the audio files in a library, select one or more of the previewed sounds, and then retrieve the presets corresponding to the selected sounds – see e.g. paragraph 0022.  A user can thus select the audio preset from the plurality of available audio file presets in the library);
applying the audio preset to the audio processing engine (see e.g. paragraphs 0004, 0019 and 0021: Tissier discloses that the stored settings, i.e. the preset, within a selected audio file are extracted from the audio file and transferred to an audio processing device, which adjusts its settings to correspond to the received values.  The settings, i.e. audio preset, are thus applied to the audio processing engine, i.e. the audio processing device.);
generating, by the audio processing engine and based on the audio track, an audio stream (see e.g. paragraphs 0012 and 0019-0021: Tissier discloses that, when the audio processing device adjusts its settings to correspond to the settings extracted from the audio file, the audio processing device can recreate the original processed sound.  The audio processing engine thus generates an audio stream for output based on the audio track, i.e. the processed sound.); and
outputting the audio stream (see e.g. paragraphs 0012 and 0019-0021: as noted above, Tissier discloses that, when the audio processing device adjusts its settings to correspond to the settings extracted from the audio file, the audio processing device can recreate the original processed sound.  The audio processing engine thus generates an audio stream for output based on the audio track, i.e. the processed sound.).
Accordingly, Tissier teaches a method similar to that of claim 6.  Tissier, however, does not explicitly teach displaying a user interface for controlling playback of the audio track, as is required by claim 6.  Moreover, Tissier also does not teach retrieving a plurality of images, wherein each image of the plurality of images corresponds to a respective audio preset of the plurality of available audio presets, and displaying a carousel user interface comprising at least one image of the plurality of images, the selection of the audio preset being received via the carousel user interface, as is further required by claim 6.  Lastly, Tissier also does not teach determining whether a user has access to the audio preset and applying the audio preset to the audio processing engine after determining that the user has access to the audio preset, as is further required by claim 6.
Park nevertheless demonstrates a user interface for controlling the playback of an audio track, wherein the user interface provides a selectable option to display audio presets for applying to the track (see e.g. column 1, lines 33-54; and FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier and Park before him prior to the effective filing date of the claimed invention, to modify the method taught by Tissier so as to display a user interface for controlling playback of the audio track like taught Park.  It would have been advantageous to one of ordinary skill to utilize such a user interface because it would enable user to efficiently control playback of audio tracks, as is evident from Park (see e.g. FIGS. 1 and 2).
Carousel user interfaces are well-known in the art.  Van Os, for example, demonstrates displaying a carousel user interface in response to receiving a selection to display media effects, the carousel user interface comprising a plurality of images corresponding to different predefined media effects (e.g. avatars), and receiving a selection of a media effect via the carousel user interface (see e.g. column 40, line 42 – column 41, line 7; column 42, lines 32-64; and FIGS. 6F, 6G, and 6I-J).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier, Park and Van Os before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Tissier and Park such that the selectable presets are presented via a carousel user interface like taught by Van Os.  That is, it would have been obvious to modify the method so as to retrieve a plurality of images, each corresponding to a respective audio preset of the plurality of available audio presets, and display a carousel user interface comprising at least one image of the plurality of images, the selection of the audio preset being received via the carousel user interface.  It would have been advantageous to one of ordinary skill to utilize such an interface because it provides a faster and more efficient means for selecting effects, as is suggested by Van Os (see e.g. column 40, line 42 – column 41, line 7; and column 42, lines 32-64).
Like presets applied to an audio track, Couchot analogously teaches applying predefined effects to a media item (paragraphs 00010-00011 and 000111).  Regarding the claimed invention, Couchot particularly teaches requiring the purchase of some media effects, which necessitates determining whether a user has access to a selected media effect (e.g. if the effect is free or previously purchased), and applying the predefined media effect after determining that the user has access to the effect (see e.g. paragraph 000111 and FIGS. 89 and 90).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier, Park, Van Os and Couchot before him prior to the effective filing date of the claimed invention, to modify the method taught by Tissier, Park and Van Os so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset and applying the audio preset (i.e. to the audio processing engine) after determining that the user has access to the audio preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable revenue to be raised, as is evident from Couchot (see e.g. paragraph 000111).  Accordingly, Tissier, Park, Van Os and Couchot are considered to teach, to one of ordinary skill in the art, a method like that of claim 6.
As per claim 7, Tissier suggests that the user can select a second audio preset of the plurality of available audio presets (see e.g. paragraph 0022).  Park provides a similar teaching, and further teaches that each of the presets can be applied to a same audio track (see e.g. column 1, lines 44-54; and FIG. 2).  As described above, it would have been obvious to modify the user interface taught by Tissier and Park such that the selectable presets are presented via a carousel user interface like taught by Van Os.  Moreover, like noted above, Tissier teaches such presets (i.e. settings) are applied to the audio processing engine, whereby the audio processing engine generates an audio stream based on audio, and outputs the stream (see e.g. paragraphs 0004, 0012, 0019 and 0021).  Accordingly, it follows that when the user selects a second audio preset like taught by Tissier and Park via the carousel user interface like taught by Van Os, the second audio preset would be applied to the audio processing engine to generate a second audio stream for output.  The above-described combination of Tissier, Park, Van Os and Couchot is thus further considered to teach a method like that of claim 7.
As per claim 8, it would have been obvious, as is described above, to modify the method taught by Tissier, Park and Van Os so as to determine, like with the effects taught by Couchot, whether a user has access to the audio preset.  Couchot particularly teaches determining whether a user has access comprises determining whether a user has paid a fee associated with the effect (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  Accordingly, the above-described combination of Tissier, Park, Van Os and Couchot is further considered to teach a method like that of claim 8.
As per claim 9, Tissier further teaches that each audio preset of the plurality of available audio presets comprises settings for one or more adjustable parameters of the audio processing engine (see e.g. paragraphs 0001, 0002 and 0015).  Accordingly, the above-described combination of Tissier, Park, Van Os and Couchot is further considered to teach a method like that of claim 9.
As per claim 10, it would have been obvious to modify the user interface taught by Tissier and Park such that the selectable presets are presented via a carousel user interface like taught by Van Os.  Van Os demonstrates that an item within the carousel user interface is selected by placing an image corresponding to the item in a central portion of the carousel user interface (see e.g. column 42, lines 32-64; and FIGS. 6I-L).  Accordingly, the above-described combination of Tissier, Park, Van Os and Couchot is further considered to teach a method like that of claim 10.
As per claim 11, it would have been obvious to modify the user interface taught by Tissier and Park such that the selectable presets are presented via images in a carousel user interface like taught by Van Os.  Van Os demonstrates that the carousel user interface comprises a scrollable interface for scrolling through the plurality of images (see e.g. column 42, lines 32-64; and FIGS. 6I-L).  Accordingly, the above-described combination of Tissier, Park, Van Os and Couchot is further considered to teach a method like that of claim 11.
As per claim 13, it would have been obvious, as is described above, to modify the method taught by Tissier, Park and Van Os so as to determine, like with the effects taught by Couchot, whether a user has access to the audio preset.  Couchot particularly teaches receiving a user input to purchase an effect (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  The purchase of the effect can be considered a purchase of a subscription comprising the effect.  Accordingly, the above-described combination of Tissier, Park, Van Os and Couchot is further considered to analogously teach receiving a user selection to subscribe to a subscription comprising the audio preset (i.e. purchase the audio preset), as in claim 13.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tissier, Park, Van Os and Couchot, which is described above, and also over U.S. Patent Application Publication No. 2011/0138331 to Pugsley et al. (“Pugsley”).
As described above, Tissier, Park, Van Os and Couchot teach a method like that of claim 6, which includes receiving a selection of an audio preset, determining whether the user has access to the audio preset, and generating and outputting an audio stream having the preset applied.  Particularly, as further described above, it would have been obvious to modify the method taught by Tissier, Park and Van Os so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset.  Couchot teaches determining that the user does not have access to the effect (i.e. that the user has not purchased the effect and the effect is not free) and outputting a preview of media with the effect applied after determining that the user does not have access to the effect (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  Moreover, Couchot also teaches receiving a confirmation that the user has purchased the effect, and after receiving the confirmation, outputting the media with the effect applied (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  Accordingly, the above-described combination of Tissier, Park, Van Os and Couchot is further considered to teach: prior to determining that the user has access to the audio preset, determining that the user does not have access to the audio preset; outputting a preview of the audio stream with the preset applied; receiving a confirmation that the user has purchased the audio preset; and after receiving the confirmation, outputting the audio stream with the preset applied, as is in claim 12.  Tissier, Park, Van Os and Couchot, however, do not explicitly disclose that the outputting the preview of the audio stream comprises outputting the audio stream for up to a predetermined amount of time, and after the predetermined amount of time, reverting to outputting the audio corresponding to the audio track, as is further required by claim 12.
Nevertheless, outputting a preview for a limited amount of time is known in the art.  Pugsley, for example, teaches outputting a preview of an audio stream by outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the stream (see e.g. paragraph 0034).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tissier, Park, Van Os, Couchot and Pugsley before him prior to the effective filing date of the claimed invention, to modify the method taught by Tissier, Park, Van Os and Couchot such that the preview (i.e. the audio stream with the preset applied) is output for up to a predetermined amount of time like taught by Pugsley after determining that the user does not have access to the preset.  It follows that after the predetermined amount of time, application of the preset would be discontinued (i.e. only the audio corresponding to the audio track, with no application of the preset, would be output).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would encourage the user to initiate a purchase, as is evident from Pugsley (see e.g. paragraph 0034).  Accordingly, Tissier, Park, Van Os, Couchot and Pugsley are considered to teach, to one of ordinary skill in the art, a method like that of claim 12.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 6 and 14-19, cancellation of claim 20, and addition of new claim 21.  The Applicant’s arguments concerning the pending claims have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, the U.S. Patent to Cory et al. cited therein teaches associating audio presets with an audio track, wherein the audio presets are generated during creation of the audio track
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
12/3/2022


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173